AO 450 (Rev. 01/09; DC-03/10) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                          District of Columbia
                                                    __________ District of __________


               YAHMII BALOGUN UHURU                                  )
                             Plaintiff                               )
                                v.                                   )      Civil Action No. 09-0566
      UNITED STATES PAROLE COMMISSION                                )
                            Defendant                                )

                                                   JUDGMENT IN A CIVIL ACTION


The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus postjudgment interest at the rate of             %, along with costs.
u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
✔ other:
u              that summary judgment is granted in favor of the defendant and the action is dismissed;

               that Judgment is hereby entered in favor of the defendant, U.S. PAROLE COMMISSION, against the                       .
               plaintiff, YAHMII BALOGUN UHURU.

This action was (check one):

u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.
u tried by Judge                                                                         without a jury and the above decision
was reached.
✔ decided by Judge
u                           Richard J. Leon                                                   on a motion for
      summary judgment filed by defendant.




Date:            08/26/2010                                                ANGELA D. CAESAR, CLERK OF COURT



                                                                                               Kenneth Cockrell
                                                                                         Signature of Clerk or Deputy Clerk